*664ON DENIAL OF PETITION FOR REHEARING
BAKES, Justice.
The appellants filed a petition for rehearing asserting that the Court has, among other things, “failed to accurately analyze the facts and pleadings in this case . . However, most of the facts relied upon by appellants in their petition for rehearing, i. e., the alleged $5,000 improvements on the property; the negotiations with the vendors subsequent to the default and termination, were not facts established at the trial of the matter, but were facts alleged by appellants in their affidavit in support of their motion for new trial. Having affirmed the trial court’s denial of the motion for new trial, the record made at trial does not support petitioners’ arguments.
Petition for rehearing denied.